Broyles, C. J.
This was an extraordinary motion for new trial. It was presented to the judge, and he rendered the following judgment: “No brief of the evidence in the case accompanies the said extraordinary motion for a new trial. Without reference to the brief of the evidence in the case, the court is unable to say whether or not there is any merit in this extraordinary motion. Moreover, the extraordinary motion for new trial, in my judgment, is insufficient in law, and it would not be proper to grant a new trial in said ease upon the same. Therefore I respectfully decline to sign the rule nisi on the within and foregoing extraordinary motion, and hereby refuse said motion.” It not being shown by the bill of exceptions or the record that the extraordinary motion for new trial was accompanied by a brief of the evidence when it was presented to the judge, it does not appear that he abused his discretion in refusing to entertain the motion. “An extraordinary motion for a new trial institutes an entirely new case, requiring discretionary action on the part of a judge having jurisdiction thereof to bring it into actual existence as a cause in the courts.” Cox v. State, 19 Ga. App. 283 (2) (91 S. E. 422).

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.